Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-19 and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11303111. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the examined claim.

Instant application
U.S. Patent 11,303,111
 1.  A configurable modular hazardous location compliant circuit protection system for a hazardous an explosive environment, the system comprising: at least one modular switch device comprising: a housing; a line-side terminal and a load-side terminal coupled to the housing; a solid state switching element operable in an arc-free manner to connect the load-side terminal to the line-side terminal and disconnect the load- side terminal from the line-side terminal; and a controller configured to operate the solid state switching element to share a current load with at least one mechanical switching device to limit arcing energy to a level below that which presents an ignition concern in the explosive environment hazardous.

2.  The system of claim 1, in combination with the at least one mechanical switching device, the at least one mechanical switching device provided in a separate modular package from the at least one modular switch device.

3.  The system of claim 2, wherein the at least one modular switch device is a single pole device.

4.  The system of claim 3, wherein the at least one mechanical switch device is a single pole device.

5.  The system of claim 4, wherein a number of mechanical switch devices is greater than a number of modular switch devices.

6.  The system of claim 1, wherein the at least one modular switch device includes line and load terminals configured for plug inplug-in connection to separately provided line and load terminals.

7.  The system of claim 6, wherein the line-side and load-side terminals of the at least one modular switch device further comprise either posts or terminals for plug-in connection with the separately provided terminals.

8.  The system of claim 6, wherein the line-side and load-side terminals and the separately provided line and load terminals are configured in combination to reject incompatible devices from being connected.

9.  The system of claim 6, wherein the line-side and load-side terminals and the separately provided line and load terminals are configured in combination to allow connection of the at least one modular switch device only with the proper polarity.

10.  The system of claim 6, wherein the separately provided line and load terminals are provided on a panelboard assembly.

11.  The system of claim 1, wherein the controller is separately provided from the at least one modular switch device.

12. The system of claim 1, wherein the at least one modular switch device and the at least one mechanical switching device are each configured as a circuit breaker.

13.  The system of claim 12, wherein the at least one modular switch device is configurable to emulate the circuit protection of an overcurrent protection fuse.

14.  The system of claim 12, wherein the at least one modular switch device is configurable to coordinate its time-current profile with a separate circuit protector.

15.  The system of claim 12, wherein the at least one modular switch device is configurable to coordinate its time-current profile with an inrush current of an electrical load.

16.  The system of claim 12, wherein the at least one modular switch device is configurable to emulate a circuit protection profile of thermal motor protector.

17.  The system of claim 12, wherein the at least one modular switch device is configurable to be coordinated with a motor damage curve.

18.  The system of claim 1, wherein the solid state switching element is encapsulated.

19.  The system of claim 1, wherein the at least one mechanical switching device is sealed to prevent ingress of ignitable elements in the hazardous location explosive environment.




22. The system of claim 1, wherein the controller is configured to program at least one of the at least one modular switch device or the at least one mechanical switching device.

1.  A configurable modular hazardous location compliant circuit protection system for a hazardous an explosive environment, the system comprising: at least one modular switch device comprising: a housing; a line-side terminal and a load-side terminal coupled to the housing; a solid state switching element operable in an arc-free manner to connect the load-side terminal to the line-side terminal and disconnect the load-side terminal from the line-side terminal; and
a controller configured to operate the solid state switching element to share a current load with at least one mechanical switching device to limit arcing energy to a level below that which presents an ignition concern in the hazardous location explosive environment: whereby the at least one modular switch device and the at least one mechanical
switching device are each compliant for use in the explosive environment without requiring a separately provided explosion-proof enclosure.

2.  The system of claim 1, in combination with the at least one mechanical switching device, the at least one mechanical switching device provided in a separate modular package from the at least one modular switch device.

3.  The system of claim 2, wherein the at least one modular switch device is a single pole device.

4.  The system of claim 3, wherein the at least one mechanical switch device is a single pole device.
5.  The system of claim 4, wherein a number of mechanical switch devices is greater than the number of modular switch devices.

6.  The system of claim 1, wherein the at least one modular switch device includes line and load terminals configured for plug in connection to separately provided line and load terminals.

7.  The system of claim 6, wherein the line-side and load-side terminals of the at least one modular switch device either posts or terminals for plug-in connection with the separately provided terminals.

8. The system of claim 6, wherein the line-side and load-side terminals and the separately provided line and load terminals are configured in combination to reject incompatible devices from being connected.

9.  The system of claim 6, wherein the line-side and load-side terminals and the separately provided line and load terminals are configured in combination to allow connection of the at least one modular switch device only with the proper polarity.

10.  The system of claim 6, wherein the separately provided line and load terminals are provided on a panelboard assembly.

11.  The system of claim 1, wherein the controller is separately provided from the at least one modular switch device.

12. The system of claim 1, wherein the at least one modular switch device and the at least one mechanical switching device are each configured as a circuit breaker.

13. The system of claim 12, wherein the at least one modular switch device is configurable to emulate the circuit protection of an overcurrent protection fuse.

14.  The system of claim 12, wherein the at least one modular switch device is configurable to coordinate its time-current profile with a separate circuit protector.

15. The system of claim 12, wherein the at least one modular switch device is configurable to coordinate its time-current profile with an inrush current of an electrical load.

16. The system of claim 12, wherein the at least one modular switch device is configurable to emulate a circuit protection profile of a thermal motor protector.

17. The system of claim 12, wherein the at least one modular switch device is configurable to be coordinated with a motor damage curve.

18.  The system of claim 1, wherein the solid state switching element is encapsulated.

19.  The system of claim 1, wherein the at least one mechanical switching device is sealed to prevent ingress of ignitable elements in the hazardous location explosive environment.

20.  The system of claim 19, wherein the at least one mechanical switching device is vacuum sealed.

21.  The system of claim 19, wherein the at least one mechanical switching device filled with a dielectric material, dielectric fluid, potting material, or sand to contain, absorb or dissipate heat and energy in the operation of the solid state switching element to ensure that the surface temperature of the mechanical switching device will remain below a selected target temperature for the hazardous explosive environment.



Conclusion
5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AFEWORK S. DEMISSE
Examiner
Art Unit 2838


/ADOLF D BERHANE/Primary Examiner, Art Unit 2838